UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: March 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 68.39% (Cost $169,182,458) Aerospace & Defense 0.08% L-3 Communications Corp., Gtd Sr Sub Note Ser B 6.375 10-15-15 BB+ 200 197,000 Agricultural Products 0.55% Corn Products International, Inc., Sr Note 8.450 08-15-09 BBB- 795 859,478 Cosan SA Industria e Comercio, Gtd Sr Perpetual Bond (Brazil) (S) 8.250 02-15-49 BB 500 482,500 Airlines 0.47% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1 Class A 6.545 02-02-19 A- 393 398,613 Pass Thru Ctf Ser 2000-2 Class B (L) 8.307 10-02-19 BB- 408 393,240 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 370 353,553 Jet Equipment Trust, Equip Trust Ctf Ser 1995-B2 (B)(H)(S) 10.910 08-15-14 D 550 55 Aluminum 0.39% Novelis, Inc., Sr Note (Multi-Coupon) (Canada) (P)(S) 7.750 02-15-15 B 1,000 960,000 Asset Management & Custody Banks 0.42% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 1,055 1,014,048 Broadcasting & Cable TV 3.46% British Sky Broadcasting Group Plc, Gtd Sr Note (United Kingdom) 8.200 07-15-09 BBB- 905 972,884 Charter Communications Holdings LLC/Charter Communications Holdings Capital Corp., Sr Note 10.250 09-15-10 CCC- 2,000 1,965,000 Comcast Cable Communications Holdings, Inc., Gtd Note 8.375 03-15-13 BBB+ 980 1,102,156 Innova S. de R.L., Note (Mexico) 9.375 09-19-13 BB- 1,500 1,680,000 Shaw Communications, Inc., Sr Note (Canada) 8.250 04-11-10 BB+ 1,000 1,062,500 Videotron Ltee, Gtd Sr Note (Canada) 6.375 12-15-15 B+ 300 293,625 XM Satellite Radio, Inc., Sr Sec Disc Note 14.000 12-31-09 CCC+ 728 781,114 Sr Sec Note 12.000 06-15-10 CCC+ 533 594,961 Page 1 John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) Building Products 0.83% Pulte Homes, Inc., Sr Note (L) 6.250 02-15-13 BBB- 1,000 998,713 Toll Brothers, Inc., Gtd Sr Note (S) 6.875 11-15-12 BBB- 1,000 1,023,229 Casinos & Gaming 3.71% Chukchansi Economic Development Auth, Sr Note (S) 8.000 11-15-13 BB- 440 451,000 Isle of Capri Casinos, Inc., Gtd Sr Sub Note 7.000 03-01-14 B 500 493,750 Jacobs Entertainment, Inc., Sr Sec Note (B) 11.875 02-01-09 B 700 745,682 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 1,000 986,250 Majestic Star Casino LLC/Majestic Star Casino Capital II LLC, Sr Sec Note (S) 9.750 01-15-11 B- 1,000 1,010,000 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB- 275 263,500 Mohegan Tribal Gaming Auth, Sr Sub Note 7.125 08-15-14 B+ 1,000 1,007,500 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B+ 800 851,000 Seneca Gaming Corp., Sr Note 7.250 05-01-12 BB- 1,000 1,010,000 Trump Entertainment Resorts, Inc., Gtd Sec Note 8.500 06-01-15 B- 1,000 972,500 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-12 B+ 1,188 1,257,795 Commercial Printing 0.52% Quebecor World Capital Corp., Sr Note (Canada) (S) 8.750 03-15-16 BB- 1,300 1,267,872 Commodity Chemicals 0.87% Lyondell Chemical Co., Gtd Sec Note 9.500 12-15-08 BB- 591 614,640 Gtd Sr Sub Note 10.875 05-01-09 B 500 507,500 RPM International, Inc., Sr Note 6.250 12-15-13 BBB 1,000 990,706 Computer Hardware 0.04% Activant Solutions, Inc., Sr Floating Rate Note (P)(S) 10.530 04-01-10 B+ 100 102,000 Construction & Farm Machinery & Heavy Trucks 0.21% Manitowoc Co., Inc., (The), Gtd Sr Note 7.125 11-01-13 BB- 500 510,000 Page 2 John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) Construction Materials 0.16% Votorantim Overseas IV, Gtd Note (Cayman Islands) (S) 7.750 06-24-20 BBB- 370 396,825 Consumer Finance 1.02% Ford Motor Credit Co., Note 7.375 10-28-09 BBB- 1,925 1,809,756 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 BBB+ 700 686,794 Diversified Banks 1.61% Bank of New York, Cap Security (S) 7.780 12-01-26 A- 620 652,061 Barclays Bank Plc, Perpetual Bond (6.86% to 6-15-32 then variable) (United Kingdom) (S) 6.860 09-29-49 A+ 1,595 1,687,220 Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 04-15-15 then variable) (Japan) (S) 5.506 12-01-49 Baa2 905 858,916 Royal Bank of Scotland Group Plc, Perpetual Bond (7.648% to 09-30-31 then variable) (United Kingdom) 7.648 08-29-49 A 630 725,313 Diversified Chemicals 0.81% NOVA Chemicals Corp., Med Term Note (Canada) (L) 7.400 04-01-09 BB+ 1,955 1,967,219 Diversified Commercial Services 0.98% Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (S) 6.500 02-13-13 A- 750 770,244 Noble Group Ltd., Sr Note (Bermuda) (S) 6.625 03-17-15 BB+ 1,000 883,954 Sotheby's Holdings, Inc., Note 6.875 02-01-09 BB- 750 750,000 Diversified Financial Services 0.36% St. George Funding Co., Perpetual Bond (8.485% to 06-30-17 then variable) (Australia) (S) 8.485 12-31-49 Baa1 840 881,411 Diversified Metals & Mining 0.20% Freeport-McMoRan Copper & Gold, Inc., Sr Note 6.875 02-01-14 B+ 500 500,000 Electric Utilities 5.55% AES Eastern Energy L.P., Pass Thru Ctf Ser 1999-A 9.000 01-02-17 BB+ 1,211 1,372,848 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 915 1,033,255 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BB+ 700 802,361 Page 3 John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) CE Generation LLC, Sr Sec Note 12-15-18 BB- Empresa Electrica Guacolda S.A., Sr Sec Note (S) 04-30-13 BBB- FPL Energy National Wind, Sr Sec Note (S) 03-10-24 BBB- HQI Transelect Chile S.A., Sr Note (Chile) 04-15-11 A- Indiantown Cogeneration, L.P., 1st Mtg Note Ser A-9 12-15-10 BB+ IPALCO Enterprises, Inc., Sr Sec Note 11-14-11 BB- Kansas Gas & Electric Co., Bond 03-29-21 BB- Midland Funding Corp. II, Lease Obligation Bond Ser B 07-23-06 BB- MSW Energy Holdings II LLC/MSW Energy Finance Co., II, Inc., Sr Sec Note Ser B 09-01-10 BB- PNPP II Funding Corp., Deb 05-30-16 BB+ System Energy Resources, Inc., Sec Bond (S) 01-15-14 BBB TransAlta Corp., Note (Canada) 12-15-13 BBB- TXU Corp., Sec Bond 01-01-15 BBB Waterford 3 Funding Corp., Sec Lease Obligation Bond 01-02-17 BBB- Electrical Components & Equipment 1.04% AMETEK, Inc., Sr Note 07-15-08 BBB Solectron Global Finance Ltd., Sr Sub Note (L)(S) 03-15-16 B- Electronic Equipment Manufacturers 0.32% Thomas & Betts Corp., Sr Note 06-01-13 BBB- Food Retail 1.25% Ahold Finance USA, Inc., Gtd Pass Thru Ctf Ser 2001A-1 01-02-20 BB Delhaize America, Inc., Gtd Note 04-15-31 BB+ Gas Utilities 0.88% Energy Transfer Partners, Gtd Sr Note (G) 02-01-15 BBB- Kinder Morgan Finance Co., Gtd Sr Note 01-05-36 BBB NorAm Energy Corp., Deb 02-01-08 BBB Page 4 John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) Health Care Facilities 0.35% Manor Care, Inc., Gtd Note 05-01-13 BBB Health Care Services 0.76% Alliance Imaging, Inc., Sr Sub Note 12-15-12 B- HealthSouth Corp., Tranche Loan (G)(P) 02-02-07 B- Hotels, Resorts & Cruise Lines 0.99% HRP Myrtle Beach Operations LLC/HRP Myrtle Beach Operations Capital Corp., Sr Sec Floating Rate Note (P)(S) 04-01-12 B Hyatt Equities LLC, Note (S) 06-15-07 BBB Industrial Conglomerates 0.25% Waste Services, Inc., Gtd Sr Sub Note 04-15-14 CCC Industrial Machinery 0.89% Kennametal, Inc., Sr Note 06-15-12 BBB Trinity Industries, Inc., Pass Thru Ctf (S) 02-15-09 Ba1 Integrated Oil & Gas 0.79% Pemex Project Funding Master Trust, Gtd Note 10-13-10 BBB Petro-Canada, Deb (Canada) 10-15-21 BBB Integrated Telecommunication Services 2.70% AT&T Corp., Gtd Sr Note 11-15-31 A Bellsouth Corp., Deb 12-15-15 A Cincinnati Bell, Inc., Sr Sub Note (L) 01-15-14 B- Intelsat Subsidiary Holding Co., Ltd., Gtd Sr Floating Rate Note (Bermuda) (P) 01-15-12 B+ Qwest Capital Funding, Inc., Gtd Note (L) 08-03-09 B Sprint Capital Corp., Gtd Sr Note 05-01-19 A- Telefonos de Mexico, S.A. de C.V., Note (Mexico) 01-27-15 BBB Page 5 John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) Investment Banking & Brokerage 0.33% Mizuho Financial Group Cayman Ltd., Gtd Sub Bond (Cayman Islands) 12-29-49 A2 IT Consulting & Other Services 0.56% NCR Corp., Note 06-15-09 BBB- Unisys Corp., Sr Note (L) 03-15-10 BB+ Leisure Facilities 0.73% AMC Entertainment, Inc., Sr Sub Note (L) 02-01-11 CCC+ Cinemark USA, Inc., Sr Sub Note (L) 02-01-13 B- Life & Health Insurance 0.60% Phoenix Cos., Inc. (The), Bond 02-16-08 BBB Phoenix Life Insurance Co., Note (S) 12-15-34 BBB+ Provident Financing Trust I, Gtd Cap Security (L) 03-15-38 B+ Metal & Glass Containers 1.12% BWAY Corp., Gtd Sr Sub Note 10-15-10 B- Owens-Brockway Glass Container, Inc., Gtd Sr Note 05-15-13 B Gtd Sr Sec Note 11-15-12 BB- Metal & Mining 0.19% Vedanta Resources Plc, Sr Note (United Kingdom) (S) 02-22-10 BB+ Multi-Line Insurance 0.44% Assurant, Inc., Sr Note 02-15-34 BBB+ Massachusetts Mutual Life Insurance Co., Surplus Note (S) 11-15-23 AA Multi-Media 0.47% News America Holdings, Gtd Sr Deb 01-20-24 BBB Quebecor Media, Inc., Sr Note (Canada) (S) 03-15-16 B 95 Multi-Utilities & Unregulated Power 1.20% CalEnergy Co., Inc., Sr Bond 09-15-28 BBB- Page 6 John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 500 510,823 Salton Sea Funding Corp., Sr Sec Note Ser C 7.840 05-30-10 BB+ 1,728 1,776,504 Office Services & Supplies 0.40% Steelcase, Inc., Sr Note 6.375 11-15-06 BBB- 980 978,116 Oil & Gas Refining, Marketing & Transportation 0.86% Copano Energy LLC, Sr Note (S) 8.125 03-01-16 B 250 258,750 Enterprise Products Operating L.P., Sr Note Ser B 5.600 10-15-14 BB+ 1,000 969,693 Reliant Energy, Inc., Sr Sec Note 6.750 12-15-14 B+ 1,000 882,500 Oil & Gas Drilling 0.63% Delek & Avner-Yam Tethys Ltd. , Sr Sec Note (Israel) (S) 5.326 08-01-13 BBB- 364 351,501 Gazprom, Loan Part Note (Germany) (S) 9.625 03-01-13 BB+ 1,000 1,182,500 Oil & Gas Equipment & Services 0.10% Grant Prideco, Inc., Sr Note Ser B 6.125 08-15-15 BB 250 243,750 Oil & Gas Exploration & Production 0.62% Pioneer Natural Resources Co., Gtd Sr Note 7.200 01-15-28 BB+ 1,000 1,000,717 Plains Exploration & Production Co., Sr Note 7.125 06-15-14 BB- 500 513,750 Paper Packaging 1.37% MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B- 1,250 1,321,875 Stone Container Corp., Sr Note 9.750 02-01-11 CCC+ 1,000 1,027,500 Sr Note 8.375 07-01-12 CCC+ 1,000 985,000 Paper Products 0.14% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 345 338,165 Pharmaceuticals 1.29% Medco Health Solutions, Inc., Sr Note 7.250 08-15-13 BBB 1,550 1,668,904 Wyeth, Note 5.500 03-15-13 A 1,500 1,482,972 Page 7 John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) Property & Casualty Insurance 0.62% Markel Corp., Sr Note 7.350 08-15-34 BBB- 515 531,074 Ohio Casualty Corp., Note 7.300 06-15-14 BB 750 781,754 URC Holdings Corp., Sr Note (S) 7.875 06-30-06 AA- 205 205,875 Publishing 0.18% Dex Media West, Gtd Sr Sub Note 9.875 08-15-13 B 391 432,544 Real Estate Investment Trusts 1.77% Chelsea Property Group, Note 6.000 01-15-13 BBB+ 1,040 1,048,583 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 345 342,821 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 165 180,120 HRPT Properties Trust, Sr Note 5.750 11-01-15 BBB 750 732,573 iStar Financial, Inc., Sr Note 7.000 03-15-08 BBB- 785 804,934 ProLogis, Note 5.500 03-01-13 BBB+ 980 964,372 Ventas Realty L.P./Capital Corp., Sr Note 6.625 10-15-14 BB 250 250,000 Real Estate Management & Development 0.45% K Hovnanian Enterprises, Inc., Sr Note 7.500 05-15-16 BB 300 295,760 Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 830 808,016 Regional Banks 1.75% Colonial Capital II, Gtd Cap Security Ser A 8.920 01-15-27 BB 1,029 1,094,391 Crestar Capital Trust I, Gtd Cap Security 8.160 12-15-26 A- 880 927,949 First Chicago NDB Institutional Capital, Gtd Cap Bond Ser A (S) 7.950 12-01-26 A1 500 525,003 Greater Bay Bancorp, Sr Note Ser D 5.125 04-15-10 BBB- 540 527,757 NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A 1,130 1,200,637 Specialized Finance 2.22% ASG Consolidated LLC, Sr Disc Note (Zero to 11-01-08, then 11.500%) (O) Zero 11-01-11 B- 1,180 967,600 Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 750 787,500 Page 8 John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 02-15-12 Baa3 CCM Merger, Inc., Note (S) 08-01-13 B- Drummond Co., Inc., Sr Note (S) 02-15-16 BB- ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 12-30-11 BB Humpuss Funding Corp., Gtd Note (S) 12-15-09 B2 Steel 0.48% Metallurg Holdings, Inc., Sr Sec Note (G)(S) 10-01-10 B- Telecommunications Equipment 0.78% Corning, Inc., Med Term Note 04-04-25 Ba2 Note 06-15-15 BBB- Thrifts & Mortgage Finance 13.49% Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 09-10-47 AAA Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 02-01-36 AAA Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 04-25-35 AA+ Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2005-T20 Class A4A (P) 10-12-42 AAA Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 05-25-20 AAA Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 08-25-35 AAA Citigroup/Deutsche Bank Commercial Mortgage Securities, Mtg Pass Thru Ctf Ser 2005-CD1 Class A4 07-15-44 AAA Mtg Pass Thru Ctf Ser 2005-CD1 Class C 07-15-44 AA ContiMortgage Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 1995-2 Class A-5 08-15-25 AAA Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2004-24CB Class 1A1 11-25-34 AAA Mtg Pass Thru Ctf Ser 2005-6 Class 2A1 04-25-35 Aaa Mtg Pass Thru Ctf Ser 2005-J1 Class 3A1 08-25-32 AAA Countrywide Home Loans Servicing L.P., Mtg Pass Thru Ctf Ser 2005-21 Class A1 10-25-35 Aaa CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-25 Class 2A1 10-25-18 AAA First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1(P) 12-25-34 AA Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 12-15-14 Baa2 Sub Bond Ser 2006-1 Class E (S) 02-15-36 Baa3 Page 9 John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 11-15-39 AAA Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2005-GG5 Class A2 04-10-37 AAA GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 08-25-34 AA Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 01-25-35 AA Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 05-25-35 AA JP Morgan Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-S1 Class 1A4 12-25-35 AAA JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 10-15-42 Aa2 Merrill Lynch Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CKI1 Class A6 11-12-37 AAA Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 11-14-42 AAA Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A 09-15-42 AAA Prime Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 1A2 07-25-20 Aaa Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1(P) 05-25-35 AAA SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 11-15-35 Baa2 Sub Bond Ser 2005-1A Class E (S) 11-15-35 Baa3 Sovereign Capital Trust I, Gtd Cap Security 04-01-27 BB Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 08-25-35 AAA Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 04-25-35 AA Wells Fargo Mortgage Backed Securites Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 07-25-19 AAA Utilities Other 0.31% Atlas Pipeline Partners L.P., Gtd Sr Note (S) 12-15-15 B+ Magellan Midstream Partners L.P., Note 06-01-14 BBB Wireless Telecommunication Services 2.83% America Movil S.A. de C.V., Sr Note (Mexico) 01-15-15 BBB Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 06-15-35 Baa2 Dobson Communications Corp., Sr Note (L) 10-01-13 CCC Mobile Telesystems Finance S.A., Gtd Sr Note (Luxembourg) (S) 01-30-08 BB- New Cingular Wireless Services, Inc., Sr Note 03-01-31 A Nextel Communications, Inc., Sr Note Ser D 08-01-15 A- Page 10 John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) Rogers Wireless, Inc., Sr Sub Note (Canada) 8.000 12-15-12 B+ 500 530,625 Credit Issuer, description rating (A) Shares Value Preferred stocks 1.22% (Cost $3,066,289) Agricultural Products 0.40% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 12,500 987,500 Multi-Utilities & Unregulated Power 0.42% Dominion CNG Capital Trust I, 7.80% BB+ 40,000 1,018,400 Real Estate Investment Trusts 0.40% Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 40,000 968,400 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 29.29% (Cost $72,945,753) Government U.S. 7.19% United States Treasury, Bond (L) 6.875 08-15-25 AAA 9,265 11,309,813 Bond (L) 5.375 02-15-31 AAA 2,235 2,352,686 Bond (L) 4.500 02-15-16 AAA 540 525,192 Note (L) 4.500 11-15-10 AAA 620 611,668 Note (L) 4.500 11-15-15 AAA 570 553,123 Note (L) 4.250 11-15-13 AAA 2,300 2,209,079 Government U.S. Agency 22.10% Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 22 24,226 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 3,375 3,377,233 30 Yr Pass Thru Ctf 6.000 02-01-35 AAA 408 409,273 30 Yr Pass Thru Ctf 5.165 11-01-35 AAA 2,196 2,160,988 CMO REMIC 2978 5.500 01-15-31 AAA 2,590 2,546,533 Note 4.900 11-03-08 AAA 5,070 5,024,608 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 02-01-08 AAA 7 7,365 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 27 27,728 15 Yr Pass Thru Ctf 7.000 10-01-12 AAA 18 18,909 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 48 49,943 30 Yr Pass Thru Ctf 6.000 11-01-34 AAA 1,880 1,881,294 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 4,385 4,385,421 30 Yr Pass Thru Ctf 6.000 08-01-35 AAA 2,398 2,399,505 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 15,247 15,252,367 30 Yr Pass Thru Ctf 5.500 05-01-34 AAA 990 967,273 30 Yr Pass Thru Ctf 5.500 04-01-35 AAA 638 623,778 Page 11 John Hancock Investors Trust Securities owned by the Fund on March 31, 2006 (unaudited) 30 Yr Pass Thru Ctf 5.500 05-01-35 AAA 2,407 2,354,333 30 Yr Pass Thru Ctf 5.500 11-01-35 AAA 2,192 2,141,004 30 Yr Pass Thru Ctf 5.314 11-01-35 AAA 3,762 3,698,245 Note 6.000 05-30-25 AAA 1,652 1,592,241 Note 5.000 11-14-08 AAA 1,475 1,467,442 Note (L) 5.000 04-19-10 AAA 2,470 2,457,220 Financing Corp., Bond 9.400 02-08-18 Aaa 785 1,060,144 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 6 7,509 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,886 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 12 14,275 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 1.10% (Cost $2,688,331) Government U.S. Agency 1.06% Federal Home Loan Bank Disc Note 04-03-06 Zero 2,600 2,600,000 Joint Repurchase Agreement 0.04% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 03-31-06 due 04-03-06 (Secured by U.S. Treasury Inflation Indexed Note 3.875% due 01-15-09) 4.470 89 89,000 Total investments 100.00% Page 12 John Hancock Investors Trust Financial futures contracts March 31, 2006 (unaudited) Number of Appreciation Open contracts contracts Position Expiration (depreciation) U.S. 10-Year Treasury Note Short June 06 $417,922 Financial futures contracts John Hancock Investors Trust Footnotes to Schedule of Investments March 31, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (L) All or a portion of this security is on loan as of March 31, 2006. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on March 31, 2006. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $32,038,976 or 13.12% of the Fund's total investments as of March 31, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on March 31, 2006, including short-term investments, was $247,882,831. Gross unrealized appreciation and depreciation of investments aggregated $2,690,672 and $6,381,283, respectively, resulting in net unrealized depreciation of $3,690,611. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investors Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 25, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: May 25, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial
